
	
		II
		Calendar No. 297
		110th CONGRESS
		1st Session
		S. 1596
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 1, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 103 South Getty Street in Uvalde, Texas, as the Dolph
		  S. Briscoe, Jr. Post Office Building.
	
	
		1.Dolph S. Briscoe, Jr. Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 103 South Getty Street in Uvalde, Texas, shall be known and
			 designated as the Dolph S. Briscoe, Jr. Post Office
			 Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Dolph S. Briscoe, Jr. Post Office
			 Building.
			
	
		August 1, 2007
		Reported without amendment
	
